BRIGHT, Senior Circuit Judge,
dissenting.
I respectfully dissent. No reasonable jury could have returned a verdict in favor of the plaintiff, Ozark Interiors (Ozark), on the basis of Hall’s references to “problems” and picketing. Hall’s vague, ambiguous statements, which the Carpenters did not reinforce by pickets or a work stoppage, fail to rise to the level of prohibited secondary pressure under 29 U.S.C. § 158(b)(4)(ii)(B) (1988). The district court properly granted the defendant’s motion for summary judgment.
We review the evidence in the record and apply established law to that evidence. In essence, Smock’s deposition reveals that Hall indicated National would “ ‘have some problems’ ” if it used Ozark. I App. at 126-29, 147-50. Smock then concluded, on the basis of his experience in the industry, that “problems” meant pickets. Id. at 149-50.
During a conversation secretly tape-recorded by Ozark’s attorney, the attorney asked Smock whether Hall said that “there would be picketing if he didn’t have his union on there.” “Correct,” Smock responded. Id. at 225. During another tape-recorded conversation, Ozark’s attorney paraphrased Hall as follows: “So what he’s trying to do is say I’ll picket you if you don’t get some other contractor.” Id. at 243. Smock replied, “Larry Hall hasn’t told me that.” Id. When the attorney pressed, suggesting that was the implication of Hall’s words, Smock responded, “Well, he hasn’t directly told me that, but all I want is no problems, period.” Id. at 244.
As the Supreme Court has cautioned, “the mere existence of some alleged factual dispute between the parties will not defeat an otherwise properly supported motion for summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986) (emphasis in original); see Fed.R.Civ.P. 56(c). An issue of material fact exists if, under the substantive law, the disputed fact “might affect the outcome of the suit.” 477 U.S. at 248, 106 S.Ct. at 2510. In addition, if a reasonable jury could return a verdict in favor of the. nonmoving party, a genuine issue of material fact exists which precludes summary judgment. Id.
*570The secondary boycott provision of section 158(b)(4) prohibits a labor union from applying indirect economic pressure on an employer with whom it has a primary dispute by attempting to “threaten, coerce or restrain” a secondary employer to cease doing business with the primary employer. 29 U.S.C. § 158(b)(4)(ii)(B); see DeBartolo Corp. v. Florida Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 578, 108 S.Ct. 1392, 1399, 99 L.Ed.2d 645 (1988). As the Supreme Court cautioned recently, the language of section 158(b)(4)(ii) is “ ‘nonspecific, indeed vague,’ and should be interpreted with ‘caution’ and not given a ‘broad sweep.’ ” DeBartolo, 485 U.S. at 578, 108 S.Ct. at 1399 (quoting NLRB v. Drivers, 362 U.S. 274, 290, 80 S.Ct. 706, 715, 4 L.Ed.2d 710 (1960)). Viewing the evidence in the light most favorable to Ozark, the district court assumed that Hall threatened National with both picketing and “problems.”1 This case thus turns on whether Hall’s statements to Smock threatened, coerced or restrained National to cease doing business with Ozark within the meaning of section 158(b) (4) (ii)(B). They did not.
The specific language under the facts and circumstances of the case, not the subjective interpretation of the listener, determines whether statements constitute a threat of prohibited activity. E.g., Champion Exposition Servs., 292 N.L.R.B. No. 83, 1989 WL 223787 (N.L.R.B.) (Jan. 31, 1989); Apollo Dry Wall, 211 N.L.R.B. 291 (1974). The National Labor Relations Board (NLRB) has consistently held that vague allegations of “trouble” or “problems,” without more coercive pressure such as picketing, do not violate the prohibition against secondary boycotts. See, e.g., Champion Exposition Servs., 292 N.L.R.B. No. 83 (union’s ambiguous reference to unspecified “problem” not prohibited); Raymond Furlow, Inc., 239 N.L.R.B. 800 (1978) (union’s statement that members have “problems” with use of non-union contractor not prohibited); Cleveland Electro Metals Co., 221 N.L.R.B. 1073 (1975) (“we may have to use an informational type picket” not prohibited); Apollo Dry Wall, 211 N.L.R.B. 291 (vague reference to “trouble” or “problems” not prohibited); Mautz & Oren Inc., 209 N.L.R.B. 410 (1974) (mutual agreement on desirability of avoiding “trouble” and a “picket” not prohibited in congenial conversation). But see Hylan Elec. Co., 204 N.L.R.B. 193 (1973) (union’s threat of “trouble” on the job is prohibited when accompanied by pickets).
Like the NLRB, the federal courts have required a more coercive blend of conduct and speech than the statements at issue here before finding an unlawful application of secondary pressure. See, e.g., Limbach Co. v. Sheet Metal Workers Int’l Ass’n, 949 F.2d 1241, 1256-57 (3d Cir.1991) (en banc) (threat to cancel collective bargaining agreement for a prohibited secondary reason constitutes coercion within the meaning of the NLRA); Hirsch v. Building and Constr. Trades Council, 530 F.2d 298 (3d Cir.1976) (in context of bitter and protracted labor dispute, warning not to be “surprised if you have pickets on your plant tomorrow” is threat of illegal activity); NLRB v. Teamsters Local 445, 473 F.2d 249 (2d Cir.1973) (picketing and statement that “not a wheel will turn” is prohibited threat); NLRB v. International Bhd. of Elec. Workers, Local 453, 432 F.2d 965 (8th Cir.1970) (threat of pickets and picketing which brought about work stoppage is prohibited); Wells v. NLRB, 361 F.2d 737 (6th Cir.1966) (“Just don’t act like a school kid. You know what I am talking about” and “we are going to have to stop this job” are prohibited threats where work stoppage took place); see also NLRB v. Local 825, *571A, B, C, D Int’l Union of Operating Eng’rs, 659 F.2d 379 (3d Cir.1981) (union’s statement that it would “throw pickets around” worksite not a threat); Electro-Coal Transfer Corp. v. General Longshore Workers, 591 F.2d 284 (5th Cir.1979) (union’s ambiguous reference to “serious problems” or “problems,” without more, not a prohibited threat).
According to the teachings of Liberty Lobby, the record contains no issue of material fact. 477 U.S. at 248, 106 S.Ct. at 2510. The Carpenters neither picketed the job site nor engaged in a work stoppage. Hall simply made an ambiguous statement which Smock subjectively interpreted as a threat of unrest. Hall’s vague reference to “problems” and “pickets,” without more, fails to rise to the level of a prohibited threat, coercion or restraint within the meaning of section 158(b)(4)(ii). Thus, whether Hall threatened to picket is immaterial because it has no effect on the outcome of Ozark’s suit under the substantive law. Id. See also Storer Communications, Inc. v. National Ass’n of Broadcast Employees and Technicians, 854 F.2d 144, 146-47 (6th Cir.1988) (summary judgment appropriate, even if the record contains evidence that the union threatened to picket, where the record contains no substantial evidence of a work stoppage or prohibited secondary pressure).
Nor does the record present a genuine issue of material fact. National responded to Hall by awarding the contract to a union subcontractor. Even when viewed in the light most favorable to the nonmoving party, however, the evidence fails to show that the Carpenters placed indirect economic pressure on Ozark by threatening, coercing or restraining National to cease doing business with Ozark. Absent evidence that the Carpenters applied illegal secondary pressure in the form of a picket line or a work stoppage, no reasonable jury could have returned a verdict in favor of Ozark solely on the basis of Hall’s ambiguous statements. See Liberty Lobby, 477 U.S. at 248, 106 S.Ct. at 2510.
Thus, the dispute over Hall’s reference to pickets and “problems” fails to create a genuine issue of material fact. The district court properly granted the defendant’s motion for summary judgment. I would affirm.

. The majority reasons that the district court improperly resolved a disputed issue of material fact. Under the substantive law, however, this is not the case. Under the facts and circumstances of this case, where no pickets or work stoppages materialized, whether Hall vaguely threatened to picket National is not a material fact. See Storer Communications, Inc. v. National Ass'n of Broadcast Employees and Technicians, 854 F.2d 144, 146 (6th Cir.1988). Without evidence of more coercive, unambiguous conduct, such as the creation of a picket line at the job site, a vague reference to "problems" or picketing does not change the outcome. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). Either way, Ozark cannot defeat the summary judgment motion.